Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Fujita et al. ‘105 teach an eddy current shock absorber comprising a lower plate, a cylinder, a piston shaft, a stepped shaft, a ring shaped magnet a, a ring shaped magnet b, a lower plate and a coil spring.  Wang et al. teach an eddy current shock absorber comprising, a cylinder, a piston shaft, a stepped shaft, a top copper sheet and a bottom copper sheet placed in notches, and a lower plate.  Zhu et al. teach an eddy current shock absorber comprising, a cylinder, a piston shaft, a ring shaped magnet a, a ring shaped magnet b, a coil spring and a lower plate.  Li et al. ‘263 teach an eddy current shock absorber comprising a cylinder, a shaft, a ring shaped magnet, and a coil spring. Fujita et al. ‘922 teach a shock absorber comprising a cylinder, a shaft, a ring shaped magnet, and a coil spring. Li et al. ‘235 teach an eddy current shock absorber comprising a cylinder, a shaft, a ring shaped magnet a, a ring shaped magnet b, a coil spring and a lower plate.
	The prior art of record does not teach a single-degree-of-freedom (SDOF) magnetic damping shock absorber based on an eddy current effect, comprising four notches formed in an aluminum cylinder along the circumference; a top copper sheet and a bottom copper sheet are placed in the notches the four notches are uniformly distributed along the circumference of the aluminum cylinder; the notches are rack-shaped in the vertical direction, and all racks have the same thickness; the top copper sheet and the bottom copper sheet are accommodated in rack- shaped grooves of the notches; outer ends of the top copper sheet and the bottom copper sheet are fixedly connected through screws, and the copper sheet is clamped by inner ends of the top copper sheet and the bottom copper sheet-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
August 24, 2022